PER CURIAM.
Epitomized Opinion
This was an action by Symons against Fred Eich-elberger to collect the costs claimed to have accrued in a suit in which he was plaintiff and Eichelberger and others were defendants in the District of Columbia courts. The plaintiff claimed that as the costs were not paid by the defendants he had to pay them, and brought this action to collect same. At the rial the plaintiff attempted to prove the payment by a certified copy signed by the clerk and given to i third person to the effect.that the costs had been paid. The Municipal Court held for the defendant, whereupon plaintiff prosecuted error. In sustain-ng the judgment of the lower court, although upon i different ground, the Court of Appeals held:
1. As a certified copy from the clerk to the effect :hat the costs had been paid is not, the proper way >f proving that fact, there is no evidence upon which ;he trial court could base a judgment, and therefore ;he judgment of the court below was right.